DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. US 2013/0164066 (“Nakamura”).
 	Regarding claim 1, Nakamura disclosed a sheet guiding device comprising: 
 	a cover unit (8) configured to be openably disposed on a housing (including 27) of an image forming apparatus (100); 
 	a swing guide (including 9 and 50, see Figures 2-4) configured to move between a guide position at which the swing guide is open to guide a sheet (Figure 2) and a retracted position at which the swing guide is closed (Figure 4), 
 	the swing guide configured to move from the retracted position to the guide position along with closing movement of the cover unit; 
 	a link member (45) having one end configured to be held by the housing and an opposite end engaged with the swing guide; and 
 	a contact member (52) disposed on the cover unit, 

 	  Regarding claim 2, Nakamura disclosed the contact member moves to contact the link member in a moving direction intersecting with a rotational direction of the swing guide; and wherein, after the contact member has contacted the link member to change a position of the link member, the opposite end of the link member is configured to move in a same direction as the rotational direction of the swing guide (see at least Figures 12A-12C).
 	Regarding claim 3, Nakamura disclosed the one end of the link member is upstream from the opposite end of the link member in the moving direction of the contact member (see Fgiures 12B and 12C).  
 	Regarding claim 4, Nakamura disclosed the link member has a contact face having a convex surface, and wherein the contact member is configured to contact the contact face of the link member (Figure 8).  
 	Regarding claim 5, Nakamura disclosed a biasing member (including 46, 47) configured to bias the swing guide to position the swing guide at the guide position when the cover unit is closed.  
 	Regarding claim 9, Nakamura disclosed the swing guide is configured to guide the sheet to change a conveyance direction of the sheet (see at least Figure 2).
 	Regarding claim 10, Nakamura disclosed a container configured to contain a plurality of sheets (Figure 2); and a sheet feeder configured to feed a sheet of the plurality of sheets contained in the container (Figure 2), wherein the swing guide is 
 	Regarding claim 11, Nakamura disclosed an image forming apparatus comprising: the housing; and the sheet guiding device mentioned above with regard to claim 1, the sheet guiding device configured to guide the sheet (Figure 2).  

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otsuka et al. US 11,123,998 teaches at least the limitations of the independent claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653